The petitioner has addressed his application to me, as a justice of this court, for a writ of habeas corpus. Said petitioner is confined in the state prison at Represa under a sentence of imprisonment for the crime of burglary of the second degree. The prison board fixed the term of his imprisonment at three years. He now claims that he is under illegal restraint of his liberty, his claim being that the said prison board exceeded its authority or jurisdiction in determining what his term of imprisonment should be. The specific grounds upon which the petitioner claims that he is entitled to be released are the same as those relied upon by the petitioner in the case of Ex parte Carlton, ante, p. 225, [200 P. 51], in which, an opinion was filed holding that the grounds upon which the said petitioner claimed to be entitled to his release from custody are without legal force, and thereupon denying the petition for the issuance of the writ ofhabeas corpus. It follows, of course, that the petition herein for a writ of habeas corpus must be denied, and, upon the authority of the said case of Ex parte Carlton, such is the order. *Page 798